         Case 1:20-cv-01127-JMF Document 151 Filed 08/05/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      August 5, 2021

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     New York v. Mayorkas, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Mayorkas, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced actions. We write jointly
with the plaintiffs, and in accordance with the Court’s July 8, 2021 order, Dkt. No. 149, 1 to provide
the Court with an update on the parties’ settlement discussions.

        As the Court is aware from the status conference held on May 14, 2021, and the parties’
June 14, 2021 status report, the parties have been actively engaged in discussions concerning the
potential resolution of any outstanding matters in these litigations. In its July 8, 2021 order, the
Court (i) required the defendants to disclose certain information in their report and related
documents that had been withheld under claim of privilege, and (ii) declined to issue sanctions, on
its own initiative, pursuant to its inherent powers. Dkt. No. 149. On July 22, 2021, in accordance
with the Court’s order, the defendants filed updated versions of their report and related documents.
Since then, the parties have continued to discuss the possibility of a consensual resolution in light
of the Court’s rulings on defendants’ privilege assertions and sanctions.

       The parties agree that they would benefit from additional time to continue discussions and
to formalize any agreement that may result. Accordingly, we respectfully request additional time
to negotiate and propose to file a joint status letter informing the Court of our progress by
September 7, 2021.




1
  Docket numbers refer to the docket of New York v. Mayorkas, No. 20 Civ. 1127 (JMF)
(S.D.N.Y.).
 Case 1:20-cv-01127-JMF Document 151 Filed 08/05/21 Page 2 of 2

                                                                                 Page 2



We thank the Court for its attention to this matter.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney for the
                                             Southern District of New York

                                       By:       /s/ Zachary Bannon
                                             ZACHARY BANNON
                                             CHRISTOPHER CONNOLLY
                                             Assistant United States Attorneys
                                             86 Chambers St. 3rd Floor
                                             New York, New York 10007
                                             Tel.: 212-637-2728
                                             Fax: 212-637-2717
                                             E-mail: Zachary.Bannon@usdoj.gov
